COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00275-CV
Style:                              Michael Grabowski
                                    v South Shore Property Management
Date motion filed*:                 March 25, 2013
Type of motion:                     Motion to extend deadline for notice of appeal
Party filing motion:                Appellant
Document to be filed:               Notice of appeal

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                             March 4, 2013
         Number of previous extensions granted:            0               Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Any motion to extend the deadline for filing the notice of appeal was due no later than March 19, 2013.
          See TEX. R. APP. P. 26.1, 26.3; see also TEX. R. APP. P. 2. Accordingly, the motion is denied.




Judge's signature:     /s/ Harvey Brown_
                       X

Panel consists of      ____________________________________________

Date: April 29, 2013




November 7, 2008 Revision